une%€cuf€)

 

 

 

AO 893 (07/16) Subpoena to Produce Documems, lnformalion, or Obje<:ls in a Criminal Case F H_ F D
UNITED STATES DISTRICT COURT
for the
rEastern District of Virginia g wm __5 p :|Z; GL~)
United States of America ) l A N" _ _ f |,
V ) `LE'\L!`. L_*Z;R`\:£_‘.'-.)\T
Bijan Rat"iekian ) Case No. 1118~CR-45§‘€z`)éjif§m‘a“ WR$H‘A
)
Dekndcm! )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
OBJECTS IN A CRIMINAL CASE

TO€ Covington & Bur|ing LLP

 

(Name of person to whom this subpoena is di)'ec!ed)

YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:

Documents described in Attachment A

 

Place: Mark Macoougau Dat€ and Time= 03/30/2019 10;00 am
1333 New Hampshire )¢\venuel NW
Washington, DC 20036

 

 

 

Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule l7(c)(2), relating to your ability to file a
motion to quash or modify the subpoena; Rule l7(d) and (e), Which govern service of subpoenas; and Rule l7(g),
relating to y ur duty to respond to this subpoena and the potential consequences of not doing so.

 

Date:

     

::S'ig;iqt'r_cre of_(.‘lerrk:ar eputy>£`ler'k v

 

The name, address, e-mail, and telephone number of the attorney representing (name ofpai~'rj{) ' ~ ~ - ' ‘ 7
Bijan Rafiekian , who requests this subpoena, are:

lV|ark J. lVlacDougall, Akin Gump Strauss Hauer & Feld, LLP; 1333 New Hampshire Avenue, N.W., Washington, D.C.
20036; mmacdougall@akingump.com; 202-887-4000

Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. l7(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena lf no local rules or orders govern
practice under Rule l7(c), counsel should ask the assigned judge whether the court regulates practice under Rule l7(c) to
1) require priorjudicial approval for the issuance of the subpoena, either on notice or ex parte; 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s oftice); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
under Fed. R. Crim. P. 16.

Please note that Rule l7(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.

AO 893 (07/|()) Subpoena to l’roduce Documents, lni`ormation, or Ol)_iects in a Crimina| Case (Pagc 2)

Cage NQ_ 1218-CR-457 (AJT)

PROOF OF SERVICE

ThiS SlepO€lla for (name of individual and tir/e, ifany)

 

was received by me on (a'are)

|'J l served the subpoena by delivering a copy to the named person as follows:

 

 

on (da¢e) ; or

 

|J l returned the subpoena unexecuted because:

 

 

Un|ess the subpoena was issued on behalf of the United States, or one of its officers or agents, l have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0,00

l declare under penalty of perjury that this information is true.

Date:

 

Server ’s signature

 

Primed name and title

 

Server 's address

Additional information regarding attempted service, etc.:

AO 893 (07/1()) Subpoena to Produce Documents, lnformation, or Objccts in a Criminal Casc (Page 3)

 

Federal Rule of Criminal Procedure 17 (c), (d), (e), and (g) (Effective 12/1/08)
(c) Pr'oducing Documents and Objects.

(l) In Gcneral. A subpoena may order the witness to produce any books, papers, documents, data, or other objects the subpoena
designates. 'l`he court may direct the witness to produce the designated items in court before trial or before they are to be offered in
evidence When the items arrive, the court may permit the parties and their attorneys to inspect all or part of them.

(2) Qnashing or Modifying the Subpocna. On motion made promptly, the court may quash or modify the subpoena if compliance
would be unreasonable or oppressive.

(3) Subpoena for Personal or Coni`ldential Information About a Victim. At`tcr a complaint, indictrnent, or information is tilcd, a
subpoena requiring the production of personal or confidential information about a victim may be served on a third party only by court
order. Before entering the order and unless there are exceptional circumstances, the court must require giving notice to the victim so that
the victim can move to quash or modify the subpoena or otherwise object.

(d) Service. A rnarshal, a deputy nrarslra|, or any nonparty who is at least 18 years old may serve a subpoena Thc server must deliver a copy
of the subpoena to the witness and must tender to the witness one day’s witness-attendance fee and the legal mileage allowance. Thc server
need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the
subpoena

(c) Placc of Service.

(l) In the United Statcs. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
States.

(2) In a Foreign Countr~y. lt`thc witness is in a foreign country, 28 U.S.C. § 1783 governs the subpoena‘s service

(g) Contempt. The court (other than a magistrate judge) may hold in contempt a Witness who, without adequate excuse, disobeys a subpoena
issued by a federal court in that district. A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
subpoena issued by that magistrate judge as provided in 28 U.S.C. § 636(e).

ATTACHMENT A

l. The board of directors’ resolution, meeting minutes, or unanimous written consent
authorizing the dissolution of FIG on March 25, 2018, as attested in the certificate of dissolution
filed by Michael T. Flynn.

2. Any board of directors’ resolution, meeting niinutes, or unanimous written
consent that resulted in the election of Michael Flynn (and any other person) to serve as an
officer, director, or both of FlG.

3. Thc shareholders’ resolution, meeting minutes, or unanimous written consent of
the shareholders of FIG affirming dissolution of the corporation as attested iii the certification of
dissolution filed by Mr. Flynn.

4. Any and all engagement letters executed on behalf of FIG with your law firm.

5. Any board resolution, consent, or other writing that authorizes or otherwise
permits the waiver by FIG of the corporate attorney~client privilege or attorney work product
doctrine on behalf of the corporation by your law firm.

6. Any board resolution, consent, or other writing that authorizes or otherwise
permits your law firm to inform Robert N. Kelley-or any other lawyer who provided legal
advice to FIG - of the purported Waiver of the attorney-client privilege or attorney work product
doctrine by FIG.

7. Any documents or correspondence detailing the identity of the lawyer or lawyers
who prepared and filed the corporate dissolution certificate that was signed by Mr. Flynn on
March 25, 2018, and filed with the lDelaware Secretary of State on April 10, 2018.

8. Covington’s FIG client file, including, but not limited to, notes, .memoranda,
timesheets, billing records, and other documents associated with the FARA filing on behalf ot`the
company.

tru€/@uf€b

AO 8913 (07/16) Subpoena to Produc;e Documents, lnformation, or Objects in a Criminal Case

UNiTED STATES DisTRiCT COURT

for the

 

 

 

United States of America )
V~ )
Bijan Rafiekian ) Cas@ NO_ 1:18-CR-457 (AJT)
)
Defe.'idanr )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
OBJECTS IN A CRIMINAL CASE

TOI Covington & Burling LLP

 

(Name of person lo whom this subpoena is directed

YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
dociiments, data, or other obj ects:

Documents described in Attachment A

 

Piace: Mark iviacoougan Daf€ and Tim@= 03/30/2019 10:00 am
1333 New Hampshire Avenue, NW
Washington, DC 20036

 

 

 

Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(0)(2), relating to your ability to file a
motion to quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule l7(g),
relating to yo ' duty to respond to this subpoena and the potential consequences of not doing,so. ..... _ _¢

Date:

   

 

The name, address, e-mail, and telephone number of the attorney representing (name ofparry)
Bijan Rafiekian , who requests this subpoena, are:

Mark J. MacDouga||, Akin Gump Strauss Hauer & Feld, LLP; 1333 New }-lampshire Avenuel N.W., Washington, D.C.
20036; mmacdougal|@akingump.com; 202-887~4000

Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena If no local rules or orders govern
practice under Rule l7(c), counsel should ask the assigned judge whether the court regulates practice under Rule l7(c) to
l) require priorjudicial approval for the issuance of the subpoena, either on notice or ex parte; 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s oftice); and _3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
under Fed. R. Crim. P. 16.

Please note that Rule l7(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.

AO S9B (07/16) Subpoenn to [’roduce Documents, lnl`ormation, or Objects in a Criminal Case (Page 2)

Cage NO, 1118-CR-457 (AJT)

PROOF OF SERVICE

ThiS Suprena for (mime of individual and lille, ifany)

 

was received by me on (dare)

|:l I served the subpoena by delivering a copy to the named person as follows:

 

 

on (dare) ; or

 

 

IJ l returned the subpoena unexecuted because:

 

 

Un|ess the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

My fees are $ for travel and $ for services, for a total of $ 0_00

l declare under penalty ofperjuiy that this information is true.

Date:

 

Server `s signature

 

Printed name and title

 

Se)~ver 's address

Additional information regarding attempted service, etc.:

AO 893 (07/1()) Subpoena to I’roduce Documents, lnt`ormation, or Objects in a Criminal Case (Page 3)

Federal Rule of Criminal Procedure 17 (c), (d), (e), and (g) (Et`fective 12/1/08)

(c) Producing Documents and Objects.

(1) In Gencral. A subpoena may order the witness to produce any books, papers, documents, data, or other objects the subpoena
designates 'l`he court may direct the witness to produce the designated items in court before trial or before they are to be offered in
evidence When the items arrive, the court may permit the parties and their attorneys to inspect all or part ol` them.

(2) Quashing or Modil`ying the Subpoena. 0n motion made promptly, the court may quash or modify the subpoena if compliance
would be unreasonable or oppressive

(3) Suhpoena for Personal or Confidcntial Iut'ormation About a Victim. Aiter a complaint, indictmcnt, or information is filcd, a
subpoena requiring the production of personal or confidential information about a victim may be served on a third party only by court
order. Before entering the order and unless there are exceptional circumstances, the court must require giving notice to the victim so that
the victim can move to quash or modify the subpoena or otherwise object

(d) Service. A marshal, a deputy marshal, or any nonparty who is at least 18 years old may serve a subpoena Thc server must deliver a copy
of the subpoena to the witness and must tender to the witness one day’s witness-attendance fee and the legal mileage allowance The server
need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the

subpoena
(e) Place of Service.

(l) In the United States. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
States.

(Z) In a Foreign Couotry. If the witness is iu a foreign country, 28 U.S.C. § 1783 governs the subpoena's service.

(g) Contempt. The court (other than a magistrate judge) may hold in contempt a witness who, without adequate excuse, disobeys a subpoena
issued by a federal court in that district A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
subpoena issued by that magistratejudge as provided in 28 U.S.C. § 636(e).

ATTACHMENT A

l. The board of directors’ resolution, meeting minutes, or unanimous written consent
authorizing the dissolution of FIG on l\/larch 25, 2018, as attested in the certificate of dissolution
filed by l\/Iichael T. Flynn.

2. Any board of directors’ resolution, meeting minutes, or unanimous written
consent that resulted in the election of l\/lichael Flynn (and any other person) to serve as an
officer, director, or both of FIG.

3. Thc shareholders’ resolution, meeting minutes, or unanimous written consent of
the shareholders of FIG affirming dissolution of the corporation as attested in the certification of`
dissolution filed by Mr. Flynn.

4. Any and all engagement letters executed on behalf of FlG with your law firm.

5. Any board rcsolution, consent, or other writing that authorizes or otherwise
permits the waiver by FlG of the corporate attorney-client privilege or attorney work product
doctrine on behalf of`the corporation by your law firm.

6. Any board resolution, consent, or other Writing that authorizes or otherwise
permits your law firm to inform Robert N. Kelley_or any other lawyer who provided legal
advice to FIG - of the purported waiver of the attorney-client privilege or attorney Work product
doctrine by FIG.

7. Any documents or correspondence detailing the identity of the lawyer or lawyers
who prepared and filed the corporate dissolution certificate that was signed by Mr. Flynn on
March 25, 2018, and filed With the Delaware Secretary of State on April 10, 2018.

8. Covington’s FIG client file, including, but not limited to, notes, memoranda,
timesheets, billing records, and other documents associated with the FARA filing on behalf of the
company

